Guy, J.
— The primary issue in this appeal is whether the Department of Social and Health Services has an enforceable duty, under RCW 74.13.031(1), to develop and implement a comprehensive and coordinated plan for providing services to this state’s homeless children. This appeal also raises questions regarding the existence and scope of any statutory or constitutional duty the Department may have to provide housing assistance to homeless families whose children are placed in foster care primarily because of inadequate housing.
We hold that the duties set forth by the Legislature in RCW 74.13.031(1) are clear and are mandatory. The statute requires the Department to provide child welfare services and to "[d]evelop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless, runaway, dependent, or neglected children.” *901The Department has not complied with this statute insofar as homeless children are concerned. We also hold that implicit in the dependency statute, RCW 13.34, is a grant of authority to the trial court to order the Department to provide some form of housing assistance in any case in which homelessness is a primary factor in the decision to place or to keep a child in foster care. The form of assistance may vary, depending on the needs of the family, the resources of the Department, and the availability of public and private aid in the community. This assistance could take many forms. For example, it could include helping a family to find affordable housing by offering transportation, consultation, referrals or assistance in filling out forms; or waiving foster care payments in order to make housing funds available to the family; or providing those funds, when available through the Department; or obtaining housing or assistance from federal, state, local or private agencies. We reject the plaintiffs’ arguments that federal statutes provide a private right of action against the State and, because we resolve the case on state statutory grounds, we decline to decide the constitutional issues raised by the plaintiffs.
FACTS
It is undisputed by the parties that homelessness is a serious, widespread problem in our state and that it has a devastating effect on children.
The stipulated facts and the unchallenged findings of fact in this case show the following:
• The majority of Washington’s homeless are families with small children.
• In fiscal year 1990, 171,000 homeless persons in Washington sought emergency shelter. Approximately 115,000, including an estimated 37,000 children, were turned away from shelter due to lack of space.
• In fiscal year 1991, of the people who were admitted to emergency shelters, approximately 7,900 were families *902with 17,200 minor children. Of those children, 75 percent (more than 12,000 children) were under the age of 11 years. During this same period of time approximately 23,500 families, with 49,800 children, were turned away from shelters because of lack of space.
• These figures estimating the number of homeless persons in Washington are conservative.
• As low cost private housing has disappeared, the number of families who are homeless has increased. Homeless families with children are in every county of Washington State.
• Homelessness has significant adverse effects upon the growth and development of children.
PROCEDURAL HISTORY
This action was filed in 1991 against the Department of Social and Health Services and its Secretary (hereafter referred to collectively as DSHS or Department) on behalf of the class of children and their parents living in Washington who are homeless or who are threatened with becoming homeless.
The plaintiffs are the Washington State Coalition for the Homeless, an association of agencies and organizations which provide shelter and other services to homeless families with children and which advocate on behalf of the homeless, and certain named individual homeless children and their parents who represent the certified class.1
In its complaint, the Homeless Coalition alleges that actions and failures to act on the part of DSHS toward homeless children and their families violate state and federal statutes and state and federal constitutional provisions. The complaint seeks declaratory and injunctive relief, as well as compensatory damages.
Both parties appeal from three separate orders entered *903by the trial court over a three-year period. DSHS appeals from an order declaring that the Department is mandated by RCW 74.13.031(1) to develop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids and strengthens services for homeless children. DSHS also appeals the trial court’s determination that the Department failed to comply with RCW 74.13.031(1). Finally, DSHS appeals the trial court’s ruling that a juvenile court hearing a dependency case may require DSHS to provide some form of housing assistance if homelessness is the primary reason for foster placement or the primary factor preventing reunification of the family-
The Coalition cross-appeals from an order dismissing its claims for relief based on federal law and federal and state constitutional provisions, and appeals the order which limits the circumstances under which a dependency court may order DSHS to provide housing assistance.
An amicus curiae brief was filed in support of the Coalition’s position by the Alliance for Children, Youth, and Families; the American Academy of Pediatrics; the Church Council of Greater Seattle; the Northwest Women’s Law Center; the Washington Academy of Family Physicians; the Washington Association of Churches; the Washington State Psychological Association; and Youth-Care.
We granted direct review and now affirm the trial court.
ISSUES
1. Does RCW 74.13.031(1) require the Department of Social and Health Services to create and implement a coordinated and comprehensive plan for providing services to this state’s homeless children?
2. If RCW 74.13.031(1) does create such a duty, has DSHS complied with the statutory mandate?
3. Do RCW 13.34 and RCW 74.13 authorize the judiciary to order DSHS to provide housing assistance in order to prevent or shorten foster care placements?
*9044. Are the provisions of the Adoption Assistance and Child Welfare Act of 1980 enforceable in a private action?
5. Do homeless children who are threatened with foster care placement have a federal or state constitutional right to housing assistance as the least restrictive alternative to an out-of-home placement?
ANALYSIS
1. Interpretation of RCW 74.13.031(1)
RCW 74.13.031 provides:
The department [of Social and Health Services] shall have the duty to provide child welfare services as defined in RCW 74.13.020, and shall:
(1) Develop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless, runaway, dependent, or neglected children.
The first issue is whether this statute requires DSHS to develop and implement a plan for providing services to homeless children. This issue is one of statutory-interpretation and our review is de novo. See Rettkowski v. Department of Ecology, 128 Wn.2d 508, 514-15, 910 P.2d 462 (1996). The duty of the court in interpreting a statute is to ascertain and give effect to the intent and purpose of the Legislature, as expressed in the statute as a whole. See Tommy P. v. Board of County Comm’rs, 97 Wn.2d 385, 391, 645 P.2d 697 (1982). If a statute is unambiguous, its meaning is to be derived from the language of the statute alone. See Geschwind v. Flanagan, 121 Wn.2d 833, 841, 854 P.2d 1061 (1993); Cherry v. Municipality of Metro. Seattle, 116 Wn.2d 794, 799, 808 P.2d 746 (1991). An unambiguous statute is not subject to judicial construction, and we will not add language to a clear statute even if we believe the Legislature intended something else but failed to express it adequately. See Geschwind, 121 Wn.2d at 841; Adams v. Department of Soc. & Health Servs., 38 Wn. App. 13, 16, 683 P.2d 1133 (1984).
*905The Department argues that the statute is unclear, thus requiring this court’s construction, in part because the word "homeless” is ambiguous. The Department’s contention is that "homeless” children, as used in the statute, refers only to those children who have no family and no home and who, because of their status as orphans, would, therefore, fit within the definition of "dependent” children.
RCW 74.13 does not define "homeless” children. In the absence of a specific statutory definition, words used in a statute are given their ordinary meaning. See State v. Alvarez, 128 Wn.2d 1, 11, 904 P.2d 754 (1995); State v. Smith, 117 Wn.2d 263, 271, 814 P.2d 652 (1991). A nontechnical word may be given its dictionary meaning. See State v. Fjermestad, 114 Wn.2d 828, 835, 791 P.2d 897 (1990).
The dictionary defines "homeless” as "having no home or permanent place of residence.” See Webster’s Third New International Dictionary 1083 (1986). This definition is consistent with the definition agreed upon by the Governor’s Task Force on Homelessness. "The term 'homeless’ or 'homeless individual’ includes a person or persons who lack a fixed, regular, and adequate nighttime residence.” See Governor’s Task Force on Homelessness, Report To The Governor 11 (1990). It also is consistent with the definition used by the State Advisory Council on Homelessness in its 1993 Progress Report. "Homeless people in Washington State continue to represent a broad variety of people. As in 1990, the majority of Washington’s homeless people are families with children.” See State Advisory Council on Homelessness, State Dep’t of Community Dev., State Action Agenda To End Homelessness: A Progress Report 7 (1993). It is consistent with the Legislature’s definition of "homeless” in other Washington statutes. See, e.g., RCW 84.36.043(2)(a) (defining "homeless” for purposes of revenue statutes as "persons, including families, who, on one particular day or night, do not have decent and safe shelter nor sufficient *906funds to purchase or rent a place to stay”). Furthermore, it is consistent with the Department’s own definition of homeless as set forth in its regulations governing food assistance programs. See WAC 388-49-020(37) (" '[hjomeless individual’ means a person lacking a fixed and regular nighttime residence or a person whose primary nighttime residence is” a supervised shelter, halfway house, temporary residence with others, or place not ordinarily used as sleeping accommodations for humans).
 A word which is not defined in a statute, but which has a well-accepted, ordinary meaning, is not ambiguous. See Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 814, 828 P.2d 549 (1992). The well-accepted, ordinary meaning of the word "homeless” is "having no home or permanent place of residence,” not, as the Department contends, "without family.” "Homeless,” as used in RCW 74.13.031(1), is not ambiguous.
The Department also argues that the term "child welfare services” is ambiguous.
The statute itself defines "child welfare services” in RCW 74.13.020, which provides in pertinent part:
As used in Title 74 RCW, child welfare services shall be defined as public social services . . . which strengthen, supplement, or substitute for, parental care and supervision for the purpose of:
(2) Protecting and caring for homeless, dependent, or neglected children;
(4) Protecting and promoting the welfare of children, including the strengthening of their own homes where possible, or, where needed[.]
 We agree with the Department that the statutory definition of "child welfare services” is broad and does not create an individual right to a specific kind of service. See In re Welfare of J.H., 75 Wn. App. 887, 880 P.2d 1030 *907(1994) (definition of child welfare services contained in RCW 74.13.020(2) imposes a general duty and does not give rise to individual enforceable rights to a particular kind of service). However, a statute is not ambiguous merely because it states a duty in general terms and provides an agency discretion to determine the ways in which the duty may be met.
The Department further argues that the definition of child welfare services is no more than a policy statement of the goals of this child welfare statute. We disagree. The statute sets forth, in a separate section, the policy and the goals of the enactment. The policy section provides:
The purpose of this chapter is to safeguard, protect and contribute to the welfare of the children of the state, through a comprehensive and coordinated program of public child welfare services providing for: Social services and facilities for children who require guidance, care, control, protection, treatment or rehabilitation; setting of standards for social services and facilities for children; cooperation with public and voluntary agencies, organizations, and citizen groups in the development and coordination of programs and activities in behalf of children; and promotion of community conditions and resources that help parents to discharge their responsibilities for the care, development and well-being of their children.
RCW 74.13.010.
The Legislature stated its policy and the goals it hoped RCW 74.13 would achieve in RCW 74.13.010. The Legislature expressly states that it is defining the term "child welfare services” in RCW 74.13.020. We cannot ignore this clear statutory language and we will not strain to find an ambiguity where the language of the statute is clear. See Geschwind, 121 Wn.2d at 841.
We therefore turn to the language of the statute to determine the intent of the Legislature and the meaning of the statute.
 By using the word "shall,” RCW 74.13.031(1) *908imposes a mandatory duty. See Waste Management of Seattle, Inc. v. Utilities & Transp. Comm’n, 123 Wn.2d 621, 629, 869 P.2d 1034 (1994); Cascade Vista Convalescent Ctr., Inc. v. Department of Soc. & Health Servs., 61 Wn. App. 630, 638, 812 P.2d 104 (1991). The duty imposed by RCW 74.13.031(1) is clearly announced in the statute. Under the plain language of the statute, DSHS is required to provide child welfare services and is required to "[d]evelop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless, runaway, dependent, or neglected children.” Because the statute specifically refers to homeless children, we do not read the law as limiting the Department’s duty only to "dependent” children.
2. Department’s Compliance with RCW 74.13.031(1)
We next determine whether the Department has accomplished the mandate of RCW 74.13.031(1) as it relates to homeless children.
At trial on this issue, the Department took the position that two agency documents constituted the only plan required by RCW 74.13.031(1).
The first document, the "State of Washington Child Welfare Plan, FY 1994 - 1997,” Exhibit 1, describes the Department’s programs and goals with respect to child welfare services. This document was prepared solely for the purpose of complying with the requirements of federal law, as a prerequisite to the state’s receiving federal funding. The Department argues that because this plan was approved by the federal government, it satisfies the requirements of state law. However, minimal compliance with federal standards relating to children who are placed in foster care does not satisfy the requirement of RCW 74.13.031(1) as it relates to homeless children. The unrefuted testimony at trial showed that DSHS did not take advantage of federally funded programs that could aid homeless children. The Department did not challenge the trial court’s finding of fact that
*909DSHS has made only very limited use of the options available under federal law for employing the programs under Title IV-A of the Social Security Act (AFDC Program, Emergency Assistance Program and AFDC Special Needs Program/ Additional Requirements) for targeting and providing assistance to homeless children and families. Through these programs DSHS could provide additional money for housing[.]
Clerk’s Papers at 1248-49. According to the Department’s own witnesses, the programs described in Exhibit 1 would have only an incidental effect on children homeless families because a homeless child would have to be at risk of abuse or neglect in order to qualify for the programs outlined in the document.
The Department’s second document, entitled "Comprehensive Plan to Coordinate Services for Homeless Children and Families” (hereafter Plan), Exhibit 5, was drafted in response to the present lawsuit. Department employees who drafted the Plan were directed by the Secretary of DSHS to develop a plan that would list preexisting services and proposed enhancements, which could be made available within existing structures, to those services.
Each of the expert witnesses appearing on behalf of the plaintiffs testified with respect to the steps that would have to be taken in developing a coordinated and comprehensive plan and with respect to the essential elements that an adequate plan would include.2 The testimony of these experts was not rebutted or refuted by the Department.
*910Based on the expert testimony, the trial court made a finding of fact that the necessary steps to develop an effective plan included (1) a recognition and acknowledgment by DSHS of its role; (2) coordination within DSHS itself and, most critically, coordination by DSHS with other agencies of state and federal government and other groups such as shelter providers and social service providers; (3) consultation with experts and others; and (4) data collection and analysis and a process for ongoing evaluation. This finding is not challenged by the Department.
The Department’s witnesses testified that in drafting the plan they did not follow the steps outlined by the plaintiffs’ expert witnesses.
The plaintiffs’ experts also were consistent in their opinions that, to be effective, any plan developed by DSHS would have to address (1) prevention services, (2) adequate emergency programs, and (3) programs to assist families to obtain affordable housing. This testimony was not rebutted by the Department. The trial court entered a finding of fact that reflected the testimony of the experts in this regard. This finding of fact is not challenged by the Department.
The Department’s Plan, Exhibit 5, identifies existing services and programs which are primarily for abused and neglected children, along with some proposed enhancements that address the needs of homeless families with children. One of the proposed enhancements would be to aid parents of homeless children, in those instances where the parents are receiving Aid to Families with Dependent Children (AFDC) and where the children are determined to be at risk and are removed from the family home and placed in foster care.3 DSHS does not place children in fos*911ter care solely on the basis of homelessness. This proposed enhancement would therefore be available only to children who are at risk of abuse or neglect. For some homeless children who fall within this category, the Department’s proposed enhancement would mean an earlier return to parental care. The testimony at trial was that as many as 40 percent of homeless families do not qualify for AFDC funds. Those who do qualify receive 47 percent of the standard of need.4
The Department’s plan also proposed, as an enhancement to existing services, coordination of community resources. The Department’s proposal in this regard is described by the trial court in an unchallenged finding of fact, as follows:
Although, DSHS has begun in Exhibit 5 to recognize the need to coordinate with other agencies, it has proposed to do so in an extremely limited fashion that will have little impact. The only coordination that has been proposed by DSHS is development of a community resource manual; a proposal to seek interagency agreements with state and federal agencies and local housing authorities; and a proposal to "reinforce links” between the service providers within DSHS. Exhibit 5 is not a coordinated or comprehensive plan that addresses the needs and care of homeless children.
Clerk’s Papers at 1251-52.
The Department also does not assign error to the trial court’s finding of fact that
State agencies have not coordinated their services or their goals concerning homeless families and their children. There is no plan that coordinates the services provided at the state level. At the local level, there is no effort to coordinate with non-profit providers that serve homeless families. It is a very fragmented system. This is dramatically illustrated by the admitted lack of coordination between DSHS and the Department of Community, Trade and Economic Development (here*912inafter, "DCD”). DCD is the state agency that receives funding to provide housing and housing assistance. Although the state’s two major witnesses at trial . . . both testified that it would be important and necessary to coordinate with DCD, they both acknowledged that had not been done except informally at the field level.
Clerk’s Papers at 1252.
We agree with the trial court’s conclusion that the Plan submitted by the Department in this case is not a comprehensive and coordinated plan that establishes, aids or strengthens services for the protection and care of this state’s homeless children. The Department has not attempted to develop the plan required by the statute insofar as homeless children are concerned.
While the Department is afforded discretion under the statute in developing the plan required, it must comply with the clear language of the statute when it exercises that discretion, and it cannot ignore a class of children which the Legislature has stated must be protected. In exercising its discretion, DSHS should follow the accepted method of developing a plan and should address the apparent needs of the children who are the subject of the plan.
The Department argues that this court should not determine the meaning of the statute in this case because the plaintiffs’ claims based on RCW 74.13 should have been dismissed on the pleadings since the statute does not create a right in plaintiffs to enforce the statute.
 Where the Legislature enacts a statute that grants rights to an identifiable class, there is an assumption that those rights are enforceable. See Bennett v. Hardy, 113 Wn.2d 912, 919-20, 784 P.2d 1258 (1990). In Bennett, 113 Wn.2d at 920-21, we held that in determining whether a cause of action exists, the court must consider: (1) whether the plaintiffs are within the class of persons for whose benefit the statute was enacted; (2) whether legislative intent, explicitly or implicitly, supports creat*913ing or denying a remedy; and (3) whether implying a remedy is consistent with the underlying purpose of the legislation.
Plaintiffs, the class of children and their families who are homeless, are within the class of persons intended to benefit from this statute. We find nothing in the statute that would deny plaintiffs an injunctive and declaratory remedy requiring compliance with the statute. Permitting the plaintiffs to bring an action to enforce the statute through an injunction action and pursuant to the Uniform Declaratory Judgments Act is consistent with the underlying purpose of the statute.
We hold that plaintiffs have a right to bring a declaratory action and an action to enforce the mandate of RCW 74.13.031(1).
The Department next argues that enactment of RCW 43.330, which creates the Department of Community, Trade, and Economic Development and authorizes that agency to oversee the housing trust fund, RCW 43.185, relieves DSHS of its responsibility to create a child welfare services plan for homeless children.
DSHS cites to no relevant authority, and we find none, which supports its argument that the enactment of other laws to aid this state’s homeless population relieves DSHS of its duty to comply with RCW 74.13.031(1).
 DSHS further argues that the trial court had no authority to interfere with the discretion of the Department in its development of the comprehensive plan required under the provisions of RCW 74.13. In the Department’s view, the trial court’s interference in an agency function constituted a violation of the separation of powers doctrine. See In re Salary of Juvenile Dir., 87 Wn.2d 232, 245, 552 P.2d 163 (1976).
Courts will not interfere with the work and decisions of an agency of the state, so long as questions of law are not involved, and so long as the agency acts within the terms of the duties delegated to it by statute. See Morgan v. *914Department of Soc. Sec., 14 Wn.2d 156, 184, 127 P.2d 686 (1942); State ex rel. York v. Board of County Comm’rs, 28 Wn.2d 891, 901, 184 P.2d 577, 172 A.L.R. 1001 (1947). However, where the acts of public officers are arbitrary, tyrannical, or predicated upon a fundamentally wrong basis, then the courts may interfere to protect the rights of individuals. See Group Health Coop. v. King County Med. Soc’y, 39 Wn.2d 586, 669, 237 P.2d 737 (1951). Here, the Department was not acting within the terms and duties delegated to it by RCW 74.13.031(1). The trial court’s order, requiring DSHS to perform its duty according to professionally accepted procedures and standards, did not interfere with the Department’s ability to use its discretion in creating a reasonable, adequate plan that would satisfy the requirements of RCW 74.13.031(1).
3. Foster Care Claims
The trial court ruled that the legislative scheme of the juvenile dependency and termination statute, RCW 13.34, contemplates immediate and intensive support services to a family whose child may be removed from parental custody, and that all reasonable efforts must be made to prevent the separation of children from their parents. The trial court then ruled that the determination of whether reasonable services have been provided is ultimately the responsibility of the judiciary. The trial court ruled that, in those cases where a family’s homelessness is the primary factor that would either result in a child’s placement in foster care or prevent reunification, and if it is in the child’s best interests, the court has the authority to require the Department to provide some form of housing assistance.
The Department argues that the trial court had no jurisdiction to enter a declaratory judgment regarding RCW 13.34 because (1) RCW Title 13 gives exclusive jurisdiction to the juvenile court over proceedings relating to dependencies and terminations, (2) there was no justiciable controversy before the court, or (3) the doctrine of res judicata bars the court’s consideration of plaintiffs’ claims.
*915The basic juvenile court act, RCW 13.04, establishes the juvenile court as a division of the superior court, RCW 13.04.021, and creates a procedure for the disposition of many actions involving minors.
RCW 13.04.030(1)5 provides, in pertinent part:
[T]he juvenile courts in the several counties of this state, shall have exclusive original jurisdiction over all proceedings:
(b) Relating to children alleged or found to be dependent as provided in chapter 26.44 RCW and in RCW 13.34.030 through 13.34.170;
(c) Relating to the termination of a parent and child relationship as provided in RCW 13.34.180 through 13.34.210[.]
(Emphasis added.)
This statute was construed by this court in State v. Werner, 129 Wn.2d 485, 918 P.2d 916 (1996), a case in which a juvenile charged with drug offenses challenged the superior court’s jurisdiction to issue an arrest warrant for a juvenile. The trial court and Court of Appeals determined the warrant was invalid on the basis that it was issued by the superior court, a court lacking jurisdiction over juveniles. See Werner, 129 Wn.2d at 490. We reversed, holding that the lower court’s narrow interpretation of RCW 13.04.030 overlooked the state constitution, Wash. Const, art. IV, § 6 (amend. 87), a more fundamental authority than the statute. As we noted in Werner, superior courts are courts of general jurisdiction. They have original jurisdiction in all cases in which jurisdiction has not been vested exclusively in some other court. See Werner, 129 Wn.2d at 492. The juvenile court is only a division of the superior court, not a separate constitutional court. See Werner, 129 Wn.2d at 492.
*916One of plaintiffs’ claims for relief in the present case was for a declaratory judgment that the Department’s failure to provide housing assistance to homeless children involved in dependency actions violates the duty imposed on DSHS under the dependency statute, RCW 13.34, to make "reasonable efforts” to reunite children with their parents and to prevent or shorten foster care placements. This claim was brought pursuant to the Uniform Declaratory Judgments Act, RCW 7.24, which provides in part:
Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed.
RCW 7.24.010.
The Uniform Declaratory Judgments Act is a remedial statute which is to be liberally construed and administered. See RCW 7.24.120. Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations. See RCW 7.24.120.
Although RCW 13.04.030 states that the juvenile division of superior court has exclusive jurisdiction in juvenile matters, this court has not restricted the power to interpret the juvenile statutes to the juvenile courts. In Tommy P., 97 Wn.2d 385, we affirmed a declaratory judgment that the plaintiff class of juveniles who were or would be placed in juvenile detention pursuant to RCW 13.40 were entitled to an education while in detention. In Babcock v. State, 116 Wn.2d 596, 809 P.2d 143 (1991), we permitted a superior court hearing a tort action to interpret RCW 13.34, the dependency and termination statute.
We hold that a superior court has the power to interpret RCW 13.34 and to enter a declaratory judgment with respect to the rights of plaintiffs under the statute. Where, as here, the plaintiffs are a class of children who are or will be affected by the statute, the most efficient *917and consistent resolution of the question is through a declaratory action, rather than a case-by-case, appeal-by-appeal, basis in individual dependency proceedings.6
The Department next argues that the superior court lacked jurisdiction because there was no justiciable controversy before it.
In applying the Uniform Declaratory Judgments Act, we have consistently held that, absent issues of major public importance, a justiciable controversy must exist before a court’s jurisdiction may be invoked under the Act. See Nollette v. Christianson, 115 Wn.2d 594, 598, 800 P.2d 359 (1990). Issues of major public importance have included questions of salary, tenure and eligibility to stand for office, being matters directly affecting the freedom of choice in the election process, see State ex rel. O’Connell v. Dubuque, 68 Wn.2d 553, 559, 413 P.2d 972 (1966), and whether a statute increasing the amount of excise tax was constitutional. See State ex rel. Distilled Spirits Inst., Inc. v. Kinnear, 80 Wn.2d 175, 178, 492 P.2d 1012 (1972).
For purposes of declaratory relief, a justiciable controversy is
"(1) ... an actual, present and existing dispute, or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement, (2) between parties having genuine and opposing interests, (3) which involves interests that must be direct and substantial, rather than potential, theoretical, abstract or academic, and (4) a judicial determination of which will be final and conclusive.”
Nollette, 115 Wn.2d at 599 (quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973)). See also Acme Fin. Co. v. Huse, 192 Wash. 96, 73 P.2d 341, 114 A.L.R. 1345 (1937).
*918In the present case, (1) there are the mature seeds of a dispute as to the meaning of "reasonable efforts” in the context of homeless children who are affected by the state and federal laws governing foster care placements; (2) the dispute is between the Department and members of the class of homeless children and families who are being or will be affected by the Department’s interpretation of the statute; (3) the interests of the class members are direct and substantial, as they affect the fundamental right of the family to remain together or to be reunited; and (4) finally, a judicial determination as to the authority and responsibility of the Department and of the juvenile court when involved with homeless children will be final and conclusive as to the issue raised in this case.
We conclude the issues involved here are issues of major public importance and that the trial court, therefore, had jurisdiction to make a ruling under the Uniform Declaratory Judgments Act. We also hold that a justiciable controversy exists in this case.
DSHS argues that because the claims raised could have been litigated in the juvenile court proceedings involving some of the named individual plaintiffs, the doctrine of res judicata should be found to bar the claims raised in this lawsuit. In order for res judicata to apply, there must be an identity of (1) subject matter, (2) cause of action, (3) persons and parties, and (4) quality of persons for or against whom the claim is made. See Rains v. State, 100 Wn.2d 660, 663, 674 P.2d 165 (1983).
Plaintiffs in the present case include individuals who have not participated in dependency actions, as well as some who have. The cause of action here is not limited to what efforts might be reasonable in a particular dependency case in order to prevent or shorten a foster placement. Instead, this is a declaratory action regarding the trial court’s authority, under the statute, to order the Department to provide some form of housing assistance, in certain kinds of cases, in order to comply with the duty to make reasonable efforts to reunite the family. There is *919neither identity of parties nor identity of causes of action. Therefore, the doctrine of res judicata does not bar plaintiffs’ action.
We now turn to the issue of whether a juvenile court has the authority to order DSHS to provide some form of housing assistance to families in cases where a child is placed in, or remains in, foster care in part because the family does not have adequate housing.
RCW 13.34 was enacted to conform with federal law governing what services are to be provided to children in foster care. Federal law requires that to obtain federal reimbursement, a state must have a plan which provides that in each case reasonable efforts will be made to prevent or eliminate the need for removal of the child from his or her parents and to make it possible for the child to be returned to his parents. See 42 U.S.C. § 671(a)(15). Washington implements this federal requirement through RCW 13.34.
The provisions of the dependency and termination act that are applicable to this issue are the following:
RCW 13.34.020, which provides:
The legislature declares that the family unit is a fundamental resource of American life which should be nurtured. Toward the continuance of this principle, the legislature declares that the family unit should remain intact unless a child’s right to conditions of basic nurture, health, or safety is jeopardized. When the rights of basic nurture, physical and mental health, and safety of the child and the legal rights of the parents are in conflict, the rights and safety of the child should prevail. The right of a child to basic nurturing includes the right to a safe, stable, and permanent home and a speedy resolution of any proceeding under this chapter.
RCW 13.34.060(8), governing emergency, temporary shelter care, which states:
The court shall release a child alleged to be dependent to the care, custody, and control of the child’s parent, guardian, or legal custodian unless the court finds there is reasonable cause to believe that:
*920(a) After consideration of the specific services that have been provided, reasonable efforts have been made to prevent or eliminate the need for removal of the child from the child’s home and to make it possible for the child to return home; and
(b) . . . (ii) The release of such child would present a serious threat of substantial harm to such child[.]
RCW 13.34.130(l)(a) and (b), governing disposition orders in dependency cases:
The court shall order one of the following dispositions of the case:
(a) Order a disposition other than removal of the child from his or her home, which shall provide a program designed to alleviate the immediate danger to the child, to mitigate or cure any damage the child has already suffered, and to aid the parents so that the child will not be endangered in the future. In selecting a program, the court should choose those services that least interfere with family autonomy, provided that the services are adequate to protect the child.
(b) . . . An order for out-of-home placement may be made only if the court finds that reasonable efforts have been made to prevent or eliminate the need for removal of the child from the child’s home and to make it possible for the child to return home, specifying the services that have been provided to the child and the child’s parent, guardian, or legal custodian, and that preventive services have been offered or provided and have failed to prevent the need for out-of-home placement!)]
(Emphasis added.)
The dependency statute requires a specific service plan be developed for each child placed in foster care, RCW 13.34.130(3)(b)(i). It also requires the court conducting a placement review hearing to determine whether additional services are needed to facilitate the return home. If they are, then the court is to order that reasonable services be offered, "specifying such services,” to children who are placed in foster care for six months or more. See RCW 13.34.130(5)(b)(vii).
*921In making any placement decision under RCW 13.34, the trial court is required to give primary consideration to the child’s best interests. See In re Dependency of J.B.S., 123 Wn.2d 1, 10, 863 P.2d 1344 (1993).
The trial court in the present case ruled that, under RCW 13.34, the determination that reasonable efforts have been made and that reasonable services have been provided is ultimately the responsibility of the judiciary. It further ruled that that determination will vary with the circumstances of each individual case, but in those cases in which the court determines that a family’s homelessness is the primary factor that would either result in a child’s placement or prevent reunification and, if it is in the child’s best interest, the court has the authority to require the Department to provide some form of housing assistance.
One of the fact settings before the court involved plaintiff Sanders and her three children. The children were determined to be dependent, pursuant to RCW 13.34, because of their mother’s inability to protect them. They were at risk in part because of their mother’s actions (she left- the state with her children in an attempt to protect her husband, who was accused of molesting her daughter). A plan for reuniting the family was included in the disposition order. That order required the mother to (1) participate in a nonoffending spouses group; (2) comply with her probation; (3) obtain stable housing adequate to meet the children’s needs;7 (4) provide DSHS with a written plan for protecting the children; and (5) sign releases of infor*922mation. Within a short time, the mother complied with all of the court-ordered conditions, except the one requiring that she obtain adequate housing. The court order entered in October 1990 in the dependency case expressly permitted return of the children once the mother had housing for them. She was unable to find adequate housing for more than one year. Although she acquired some training and a job, she earned only a small income and was required to pay the state $278 per month toward the cost of foster care for her children. The caseworker’s declaration indicates that he was unable to provide housing assistance for Ms. Sanders because resources for such assistance are not made available by DSHS.
Under the trial court’s order in the present case, the juvenile court judge hearing the dependency action could have ordered DSHS to provide housing assistance of some sort to Ms. Sanders in order to facilitate the reunification of the family.
The Department argues the trial court erred in its interpretation of the statute because there is no specific grant of authority in RCW 13.34 to the court to order DSHS to provide housing assistance. In the Department’s view, if the court does not believe that reasonable efforts have been made to prevent or to remedy the need for foster care for the child, the court may order that the child remain with or be returned to the parents but may not order that specific services be provided to alleviate the need for foster care.
The Department’s argument that a juvenile court has no alternative but to deny foster placement and to return *923the child to an unhealthy or dangerous situation when it finds reasonable efforts have not been made to prevent or eliminate the need for foster care is contrary to both the best interest standard and the dependency statute.
In In re J.H., which is cited by DSHS in support of its position, the Court of Appeals held that a juvenile court hearing a dependency action abused its discretion in ordering the Department to provide up to $1,200 in cash to secure private housing for a mother and her children in order to prevent foster care. See In re J.H., 75 Wn. App. at 894-95. The Court of Appeals determined that such an order presumed the availability of $1,200 that the Legislature had not specifically appropriated for that purpose and constituted an unlawful incursion into the legislative realm. See In re J.H., 75 Wn. App. at 894. The Department argues the same reasoning applies here because there is no specific appropriation for general housing assistance in dependency cases. DSHS presents no evidence of specific appropriations for other kinds of services, such as counseling, or drug and alcohol treatment, which are routinely provided to families of dependent children under the "reasonable efforts” clause. The Court of Appeals reversed the order in In re J.H. because it viewed that order as an appropriation of funds and thus an incursion into what is purely a legislative function. In re J.H. does not hold that a juvenile court lacks authority to determine that "reasonable efforts” may include housing assistance of some kind.
Under RCW 13.34, the juvenile court is given the responsibility for determining whether DSHS has made reasonable efforts to prevent or to end foster placements of dependent children. The court is required to approve the Department’s service plans, purporting to be based on reasonable efforts, and to incorporate those plans in court orders. As in all matters dealing with the welfare of children, the court must additionally act in the best interests of the child. The court is able to perform its duties under the statute only if the statute is interpreted to authorize *924the court to order DSHS to make reasonable efforts to provide services in the area of need that is the primary reason for the foster placement. See, e.g., State v. Hayden, 72 Wn. App. 27, 30-31, 863 P.2d 129 (1993) (holding that the general structure and purpose of the Juvenile Justice Act of 1977 granted implied authority to the juvenile court to modify the terms of a juvenile offender’s disposition).
We hold that a juvenile court hearing a dependency proceeding has authority to order DSHS to provide the family with some form of assistance in securing adequate housing in those cases where homelessness or lack of safe and adequate housing is the primary reason for the foster placement or the primary reason for its continuation.
In its cross-appeal the Coalition argues that the trial court erred in limiting the authority of the court in two ways.
First, it argues the trial court’s authority to order the Department to provide housing assistance should not be limited to dependency cases but should apply to all cases of foster care—whether voluntary or involuntary. The Coalition cites only general principles in support of its position. The only basis for judicial intervention in a foster placement is found in RCW 13.34. Based on the arguments before the court, we are unable to hold that the court has general authority to oversee voluntary foster care placements.
Second, the Coalition argues that the court’s authority to order housing assistance should not be limited to those cases in which the lack of adequate housing is "the primary factor” in the foster placement. Instead, the Coalition argues that the juvenile court should decide what reasonable assistance will be necessary and effective to prevent or shorten placement.
The difficulty with the Coalition’s position is that it would require the court to independently develop a service plan in each case. This is the responsibility of the Department, not the court. See RCW 13.34.130-.145. In *925certain, limited cases, the primary reason a child is initially placed in foster care or remains in foster care is that the child’s family lacks adequate housing. In those cases, where the other problems posing a risk to the child have been decreased or eliminated, the juvenile court is able to determine that a specific class of service should be offered in order to comply with the reasonable efforts provision. "Where, however, the family’s problems are numerous and interrelated, the need for a particular service at a particular time is not so obvious and is better left to the caseworker.
We hold that RCW 13.34, the juvenile dependency statute, permits a juvenile court to order the Department to provide housing assistance in some form to children and their families in those cases where lack of adequate housing is the primary factor in the out-of-home placement. Although the nature of the services would be within the discretion of the Department, the adequacy of the service, or the reasonableness of the effort, is a determination to be made by the court.
4. Adoption Assistance and Child Welfare Act of 1980
Pursuant to 42 U.S.C. § 1983, the plaintiffs alleged a violation of the Adoption Assistance and Child Welfare Act of 1980 (AACWA) based on the Department’s alleged failure to provide housing assistance where necessary to prevent or shorten the need for foster care placement of homeless children. 42 U.S.C. §§ 670-679a.
AACWA, which is part of the Social Security Act, establishes a federal reimbursement program for certain expenses incurred by the states in administering foster care and adoption services. To participate in the program, a state must develop a plan for the delivery of child welfare services and that plan must be approved by the federal Secretary of Health and Human Services. See Suter v. Artist M., 503 U.S. 347, 350-51, 112 S. Ct. 1360, 118 L. Ed. 2d 1 (1992).
*926The provisions of the Act which are pertinent here are the following:
42 U.S.C. § 671, which states in part:
(a) Requisite features of State plan
In order for a State to be eligible for payments under this part, it shall have a plan approved by the Secretary which—
(15) effective October 1, 1983, provides that, in each case, reasonable efforts will be made (A) prior to the placement of a child in foster care, to prevent or eliminate the need for removal of the child from his home, and (B) to make it possible for the child to return to his home;
(16) provides for the development of a case plan (as defined in section 675(1) of this title) for each child receiving foster care maintenance payments under the State plan and provides for a case review system which meets the requirements described in section 675(5)(B) of this title with respect to each such child[.]
42 U.S.C. § 675(1), providing:
The term "case plan” means a written document which includes at least the following:
(B) A plan for assuring that the child receives proper care and that services are provided to the parents, child, and foster parents in order to improve the conditions in the parents’ home, facilitate return of the child to his own home or the permanent placement of the child, and address the needs of the child while in foster care, including a discussion of the appropriateness of the services that have been provided to the child under the plan.
42 U.S.C. § 675(5), providing:
The term "case review system” means a procedure for assuring that—
*927(B) the status of each child is reviewed periodically but no less frequently than once every six months by either a court or by administrative review (as defined in paragraph (6)) in order to determine the continuing necessity for and appropriateness of the placement, the extent of compliance with the case plan, and the extent of progress which has been made toward alleviating or mitigating the causes necessitating placement in foster care, and to project a likely date by which the child may be returned to the home or placed for adoption or legal guardianship!.]
The Federal Civil Rights Act, 42 U.S.C. § 1983, provides for a private cause of action for the violation of federal statutory rights as well as for violation of constitutional guaranties. See Maine v. Thiboutot, 448 U.S. 1, 4, 100 S. Ct. 2502, 65 L. Ed. 2d 555 (1980). The remedy provided under § 1983 is for violation of federally conferred rights, not simply a violation of federal law. See Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 509, 110 S. Ct. 2510, 110 L. Ed. 2d 455 (1990).
Section 1983 is to be broadly construed to provide coverage unless (1) the federal statute involved does not create enforceable rights, privileges or immunities, or (2) Congress has expressly foreclosed private enforcement within the terms of the statute itself. See Wilder, 496 U.S. at 508.
The year after the present lawsuit was filed, the United States Supreme Court, in March 1992, held that 42 U.S.C. § 671(a)(15), the "reasonable efforts” section of AACWA, does not create a private and enforceable right on behalf of children involved in a state’s child welfare system. See Suter, 503 U.S. at 350.
After the Suter decision was filed, the trial court in the present case dismissed all of the plaintiffs’ claims based on the federal law.
In 1994 Congress amended the Social Security Act to include the following section:
In an action brought to enforce a provision of this chapter, such provision is not to be deemed unenforceable because of *928its inclusion in a section of this chapter requiring a State plan or specifying the required contents of a State plan. This section is not intended to limit or expand the grounds for determining the availability of private actions to enforce State plan requirements other than by overturning any such grounds applied in Suter v. Artist M., 112 S. Ct. 1360 (1992), but not applied in prior Supreme Court decisions respecting such enforceability; provided, however, that this section is not intended to alter the holding in Suter v. Artist M. that section 671(a)(15) of this title is not enforceable in a private right of action.
42 U.S.C. § 1320a-2. This amendment applies to actions pending on the date of its enactment, October 20, 1994, and to actions brought on or after that date.
The parties agree that, under the 1994 amendment, 42 U.S.C. § 671(a)(15), relating to "reasonable efforts,” is not enforceable by the plaintiffs. However, plaintiffs claim that Suter did not affect the enforceability of the "case plan” provisions of AACWA. Plaintiffs seek a ruling that the "case plan” sections of the Act create a federal statutory right that is enforceable in a private action.
The test for determining whether an enforceable right exists is set forth in Wilder, 496 U.S. 498; Suter, 503 U.S. 347; Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 101 S. Ct. 1531, 67 L. Ed. 2d 694 (1981); Wright v. Roanoke Redev. & Hous. Auth., 479 U.S. 418, 107 S. Ct. 766, 93 L. Ed. 2d 781 (1987); and Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 110 S. Ct. 444, 107 L. Ed. 2d 420 (1989). That test requires consideration of the following three questions:
(1) Was the provision in question intended to benefit the plaintiffs?
(2) Does the statutory provision in question create binding obligations on the state, rather than merely expressing a congressional preference?
(3) Is the interest plaintiffs assert specific enough to be enforced judicially, rather than being vague and amorphous?
See Wilder, 496 U.S. at 509.
*929The Department argues that plaintiffs cannot show that the interests they assert are specific enough to be enforced judicially. We agree. While the provisions of any individual case plan may be specific enough to be enforced judicially, the notion that case plans—in general—are to be implemented is too vague and amorphous to be enforced. Any enforcement would have to await a particular case plan.
In the context of the relief requested by plaintiffs, the statutory language here is too amorphous and vague to be enforced.
5. Constitutional Right to Housing Assistance
The trial court ruled that neither the federal nor the state constitution confers a due process right, express or implied, to affirmative assistance from the State for housing and dismissed the Homeless Coalition’s constitutional claims. See Lindsey v. Normet, 405 U.S. 56, 92 S. Ct. 862, 31 L. Ed. 2d 36 (1972) (due process and equal protection clauses of federal constitution do not require the government to provide housing assistance as affirmative relief); In re J.H., 75 Wn. App. at 892 (rejecting a mother’s argument that the State has an enforceable constitutional obligation to provide her with funds for housing, stating that although a parent has a fundamental liberty and privacy interest in the care and custody of a child, "the constitution does not guarantee family unity at state expense”).
The Coalition is not asking for affirmative relief in the form of specific housing assistance. Instead, it requests a general ruling from this court that substantive due process is violated if the State intrudes into a family and removes a child from the parent’s care without placing the child in the least restrictive setting.
The liberty and privacy protections of the due process clause of the Fourteenth Amendment establish a *930parent’s constitutional right to the care, custody and companionship of his or her child. See In re Welfare of Sumey, 94 Wn.2d 757, 762, 621 P.2d 108 (1980) (citing Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972)); Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 67 L. Ed. 1042, 29 A.L.R. 1446 (1923); In re Welfare of Myricks, 85 Wn.2d 252, 253-54, 533 P.2d 841 (1975). This right has been described as a "sacred right,” In re Sumey, 94 Wn.2d at 762, which is " 'so rooted in the traditions and conscience of our people as to be ranked as fundamental.’ ” Myricks, 85 Wn.2d at 254 (quoting Snyder v. Massachusetts, 291 U.S. 97, 105, 54 S. Ct. 330, 78 L. Ed. 674, 90 A.L.R. 575 (1934)). It is considered to be " 'more precious to many people than the right of life itself.’ ” In re Welfare of Luscier, 84 Wn.2d 135, 137, 524 P.2d 906 (1974) (quoting In re Welfare of Gibson, 4 Wn. App. 372, 379, 483 P.2d 131 (1971)).
This fundamental right on the part of parents is not absolute. See Sumey, 94 Wn.2d at 762. See also Taggart v. State, 118 Wn.2d 195, 235, 822 P.2d 243 (1992) (Guy, J., dissenting) (the goal of reuniting children with their parents should not rest on an assumption that children are property). However, the right to the care, custody and companionship of one’s child cannot be abridged without due process of law. See In re Welfare of Key, 119 Wn.2d 600, 609, 836 P.2d 200 (1992). In assessing the constitutionality of any procedure which infringes upon a parent’s right to the care and custody of his or her child, it is necessary to ascertain the proper balance between the parent’s constitutional rights and the State’s constitutionally protected parens patriae interest in protecting the best interests of the child. See In re Sumey, 94 Wn.2d at 762-63. In order to withstand constitutional scrutiny, any action infringing on a fundamental right must be narrowly tailored to serve a compelling state interest. See Reno v. Flores, 507 U.S. 292, 301-02, 113 S. Ct. 1439, 123 L. Ed. 2d 1 (1993).
The Coalition asserts that removal of a child from the *931care of his or her parents and placement of the child in a foster home cannot withstand constitutional scrutiny, under the "narrowly tailored” test, in those cases where a less restrictive alternative is ávailable. The Coalition proposes that housing assistance is a less restrictive alternative to foster care.
Although we have not considered this issue in the context of foster care, we have looked at the issue with respect to "placements” of disabled individuals in mental health facilities. See In re Detention of J.S., 124 Wn.2d 689, 880 P.2d 976 (1994).
In In re J.S., we held that placement in the least restrictive setting is not constitutionally mandated under the civil commitment law. We determined, however, that where a trial court has the power to determine the best interests of an involuntarily committed individual in ordering treatment pursuant to a civil commitment statute, the trial court has the authority to consider a less restrictive alternative than that proposed by the State. See In re J.S., 124 Wn.2d at 699. Although a trial court may order less restrictive treatment under the civil commitment statute, the constitution does not require it. See In re J.S., 124 Wn.2d at 699. See also Youngberg v. Romeo, 457 U.S. 307, 323, 102 S. Ct. 2452, 73 L. Ed. 2d 28 (1982) (involuntary commitment of mentally retarded person violated due process only if it was not based on professional judgment).
We apply a similar analysis in the dependency setting without reaching the constitutional question. The dependency statute, pursuant to which most involuntary foster placements would be made, requires the court to act in the best interests of the child, In re J.B.S., 123 Wn.2d at 8-9, and to develop programs for children that will "least interfere with family autonomy, provided that the services are adequate to protect the child.” RCW 13.34.130(1)(a); see In re J.B.S., 123 Wn.2d at 12; In re J.H., 75 Wn. App. at 894. Ultimately what is in the best interests of a particular child depends on "a highly fact-*932specific inquiry that cannot be reduced to a mathematical equation.” In re J.B.S., 123 Wn.2d at 11.
 Because our state statute requires the court to find reasonable efforts have been made to reunite the child with his or her family or to prevent removal of the child from the family before an out-of-home placement may be made, and because the statute requires the court to develop a program for the child that will least interfere with family autonomy, a court involved in the placement of a child in foster care has the authority to require a less restrictive hut reasonable placement when it is in the best interest of the child. We thus deem it unnecessary to answer the constitutional question posed. See Tommy P., 97 Wn.2d at 391 (this court will not decide an issue on constitutional grounds when that issue can be resolved on other grounds).
CONCLUSION
We hold that RCW 74.13.031(1) requires the Department of Social and Health Services to provide child welfare services and to develop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless children. The Department has not complied with this statutory mandate. In developing the comprehensive plan required by the statute, the Department must perform its duty according to professionally recognized standards and procedures. We also hold that the general structure and purpose of the dependency statute, RCW 13.34, gives implied authority to the juvenile court to order that housing assistance be provided to children and their families in those cases where homelessness or lack of adequate housing is the primary factor in placing or maintaining a child in foster care.
We determine that plaintiffs have no cause of action based on federal law and we decline to decide the constitutional claims.
*933Affirmed.
Dolliver, Smith, Johnson, and Alexander, JJ., concur.

The plaintiffs are referred to collectively herein as plaintiffs, Coalition or Homeless Coalition.


^hese experts included Martha Dilts, former executive director of the Seattle Emergency Housing Service for 17 years and a member of the Governor’s task force for homelessness; Barbara Sard, managing attorney of the homelessness unit at Greater Boston Legal Services, former senior attorney for government benefits for Greater Boston Legal Services, a homelessness specialist, and a specialist in federal benefits; Dr. Marybeth Shinn, a professor at New York University in the community psychology doctoral program, and a participant in a major longitudinal study of homeless families and housed poor families in New York City; and Kirk Creager, executive director of the Vancouver (Clark County) Housing Authority, former chief of housing and economic development for King County, and president of the Association of Washington Housing Authorities.


The proposed enhancements focus on minimizing the effect DSHS can have on a family’s AFDC grant. Under the first proposed enhancement, when a child is removed from a family receiving AFDC and the plan is for the child to return home within 90 days, DSHS will use state funds for foster care placement rather than requiring the family to make the payment out of its AFDC grant. Under the second proposed enhancement, DSHS would assist families in obtaining AFDC, prior to the child’s return, to facilitate the child’s return home.


Testimony at trial was that the maximum AFDC benefit that could be paid for a family of three was $546 per month. The average statewide cost for housing, without utilities, for a family of three was $419 per month.


RCW 13.04.030 was amended in both the 1994 and 1995 legislative sessions. Laws of 1994, 1st Spec. Sess., ch 7, § 519; Laws of 1995, ch. 311, § 15; Laws of 1995, ch. 312, § 39. The amendments did not significantly affect the language of the statute involved here, and the current language is used in this opinion.


This is particularly true where, as here, the claim for declaratory relief is not based solely on RCW 13.34. Plaintiffs in the present case asked for declaratory relief based on an interpretation of RCW 74.13, RCW 74.14A, RCW 13.34, federal law, and state and federal constitutions.


A social worker employed by DSHS testified by affidavit that the parents’ procurement of safe and stable housing is a precondition to the return of the children in 90 percent of her caseload. The caseworker testified that DSHS caseworkers are not able to offer any housing assistance to families, even when it would prevent a foster care placement or allow a family to be reunited. Another caseworker testified that he frequently includes the need for adequate housing in the court orders of parents whose children are in foster care and that, in his opinion, if adequate housing were available to caseworkers for use in these cases, reunification would happen earlier and more frequently than it currently happens. Another DSHS caseworker testified that caseworkers are not able to address problems of at-risk families and prevent foster care because, without housing, services or treatment are either inaccessible to the family or *922ineffective. When the family is homeless, the caseworker is often left with the choice of doing nothing or taking the child into foster care. Former King County Superior Court Judge Terrence A. Carroll testified by affidavit that a family’s homelessness or other lack of adequate housing is a significant factor contributing to the need for foster care placement in a substantial number of cases in Washington State and that homelessness prevented or significantly delayed the child’s return to the family in a substantial number of cases. Former Judge Carroll also testified that DSHS has not equipped its caseworkers to provide effective housing resources and that caseworkers routinely opposed proposals that the court order such services by asserting that the caseworker lacked the resources.